DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Please address all future correspondence to Examiner Mummert, the examiner that is now examining this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

The Applicant’s response to the office action filed on May 16, 2022 is acknowledged. 

Claim 2 is canceled.  Claims 1 and 19-21 are amended.  Claims 1 and 3-27 are pending under examination. The Applicant's arguments have been fully considered and found persuasive in-part for the following reasons. The action is made NON-FINAL. 



Previous Grounds of Rejection
Objection to the claims-Maintained
6. Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording (claim 27 recites ‘step for which do not differ from claim 1 method step), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (FEMS Immunology and Medical Microbiology, 2003, vol. 38, 265-271) in view of McCoy (US 2007/0218522).
Yang teaches a process of claim 1, 27, for detecting presence of viable non-culturable targeted waterborne pathogens comprising: obtaining a liquid sample; collecting a concentrate of bacterial cells from the liquid sample and determine a qualitative assessment of the presence of viable waterborne pathogens in the liquid sample before and after incubation, analyzing the extracts with real-time PCR (Abstract, materials and methods, sections 2.2-2.6) and determine a qualitative assessment of the presence of viable waterborne pathogens in the liquid sample before and after incubation (Table 1, materials and methods, sections 2.4 and 2.6; p. 267; see discussion of results on p. 269-270).
Regarding claims 1 and 27, while Yang teaches analysis of waterborne pathogens, Yang does not teach enriching the concentrate of bacterial cells to produce an enriched concentrate of bacterial cells and incubating the enriched concentrate of bacterial cells.
McCoy et al. teach a method for detecting viable microorganism in liquid samples (water or bio fluids) comprising concentrating microorganism of an aqueous sample in a culture medium, incubating, extracting DNA, analyzing DNA and detecting the amount or quantity of viable pathogens in the sample (see entire document, at least para 0161-0176, 0259-0263, 0285) and enriching the concentrate of bacterial cells to produce an enriched concentrate of bacterial cells and incubating the enriched concentrate of bacterial cells (see Example 1 on col. 13 and 14).
With reference to claim 5-7, McCoy teaches that the method comprising: obtaining the liquid sample from a water source; and neutralizing residual oxidants and antimicrobials within the liquid sample to obtain a substantially oxidant-free antimicrobial sample; wherein the sample is neutralized using a reducing agent, wherein the reducing agent comprises at least one of sodium thiosulfate (Na2S203) or sodium bisulfite (see para 0108-0109, 0093-0098).
With reference to claim 8-9, McCoy teaches collecting the concentrate of bacterial cells comprises performing a filter concentration on the liquid sample, wherein the filter concentration comprises using a membrane in a filtration unit, aseptically removing the membrane from the filtration unit and providing the membrane into an enrichment broth (see para 0074, 0084 0090).
With reference to claim 10-12, McCoy teaches that the membrane is a polycarbonate membrane, wherein the polycarbonate membrane is a track-etched membrane, wherein the polycarbonate membrane has a pore size of less than 0.25 um and has a diameter of about 47 mm or larger (see at least para 0105, 0108-0125, 0100-0106).
With reference to claim 14-15, 17-18, McCoy teaches that the concentrate of bacterial cells is enriched in a solution of growth medium, wherein the growth medium is a Buffered Yeast Extract media comprising Vancomycin, Polymyxin, Cycloheximide, Glycine, lron pyrophosphate, L- cysteine, and Bovine serum albumin; wherein the concentrate of bacterial cells is incubated at a temperature from 30 °C to 37 °C and the concentrate of bacterial cells is shaken at 50 rpm during the incubation period (see at least para 0067-0069, 0082).
With reference to claim 26, McCoy teaches that the targeted pathogen is Legionella (see para 0089-0092).
It would be prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Yang to include a step of enrichment as taught by McCoy. The ordinary person skilled in the art would have motivated to combine the method of McCoy with the method as taught by Yang et al. and have a reasonable expectation of success that the combination would result in developing an improved sensitive method for detecting viable pathogens in liquid samples because McCoy explicitly taught that their method is effective and includes “A rapid analytical field method and system are provided that utilizes a rapid dip-slide” that “are available the same day the sample is taken in the field and not shipped to a lab or within 1-2 days, or possibly longer but still much less than 10 days depending on transit time of dip-slides to be analyzed in a laboratory” (paragraph 67-69).  Further, McCoy establishes that standard methods of analysis of waterborne pathogens are ineffective because of the slow growth of Legionella and that their method is superior because “Modifications of the standard media described herein include incorporation of growth accelerating substances such as more nutrient; incorporation of calorimetric indicators such as the Legionella antigen system or the fluorescent antibody indicators; and use of a detection system such as a developing reagent for the antigen or a handheld UV-diode illuminator to indicate presence of microscopic colonies” (paragraph 82) and such a modification of the method is considered obvious over the cited prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637